343 U.S. 390 (1952)
PALMER OIL CORP. ET AL.
v.
AMERADA PETROLEUM CORP. ET AL.
No. 301.
Supreme Court of United States.
Argued April 25, 1952.
Decided May 12, 1952.
APPEAL FROM THE SUPREME COURT OF OKLAHOMA.[*]Mark H. Adams argued the cause for appellants in No. 301. With him on the brief were Charles E. Jones and Coleman Hayes.
Reford Bond, Jr. argued the cause and filed a brief for appellants in No. 302.
R. M. Williams argued the cause for appellees. On the brief were Harry D. Page and Booth Kellough for the Amerada Petroleum Corp., W. H. Brown for the Anderson-Prichard Oil Corp., Gentry Lee and R. O. Mason for the Cities Service Oil Co., Villard Martin for the Foster Petroleum Corp., Archie D. Gray and James B. Diggs, Jr. for the Gulf Oil Corp., Earl A. Brown and Robert W. Richards for the Magnolia Petroleum Co., Rayburn L. Foster, Harry D. Turner and Mr. Williams for the Phillips Petroleum Co., V. P. Crowe for the Stephens Petroleum *391 Co. et al., M. Darwin Kirk for the Sunray Oil Corp. and Ferrill H. Rogers for the Corporation Commission of Oklahoma, appellees.
PER CURIAM.
These two appeals challenge the constitutionality of Okla. Stat., 1941 (Cum. Supp. 1949), Tit. 52, §§ 286.1-286.17, providing for unitized management of common sources of supply of oil and gas in Oklahoma. This statute was repealed by the Oklahoma Legislature on May 26, 1951, Okla. Laws 1951, c. 3a, § 16, p. 142, and we ordered the causes continued in order to determine the effect of this repeal on the matters raised in these appeals. 342 U.S. 35 (1951). After being advised by the Supreme Court of Oklahoma that this repeal had no effect on these causes, we noted probable jurisdiction and heard argument.
Appellants contend that this statute and an order issued thereunder by the Oklahoma Corporation Commission impair their contractual rights in violation of U. S. Const., Art. I, § 10, and amount to a denial of the Due Process and Equal Protection Clauses of the Fourteenth Amendment. Specifically, appellants argue that the statute is an unreasonable exercise of the State's police power and an unreasonable delegation of legislative and judicial power to private groups. In addition, appellants maintain that the statute is too vague and indefinite to furnish the Commission with any reasonable guide for the issuance of orders approving unitization plans, and that the evidence does not support the Commission's findings of fact.
In the light of our previous decisions, appellants have failed to raise any substantial federal questions and the appeals are therefore dismissed. Cities Service Gas Co. v. Peerless Oil & Gas Co., 340 U.S. 179 (1950); Railroad Commission of Texas v. Rowan & Nichols Oil Co., 311 *392 U. S. 570 (1941); Railroad Commission of Texas v. Rowan & Nichols Oil Co., 310 U.S. 573, as amended, 311 U.S. 614, 615 (1940); Patterson v. Stanolind Oil & Gas Co., 305 U.S. 376 (1939); Home Building & Loan Association v. Blaisdell, 290 U.S. 398, 435, 436, 437 (1934); Champlin Refining Co. v. Corporation Commission, 286 U.S. 210 (1932).
Dismissed.
NOTES
[*]  Together with No. 302, Farwell et al. v. Amerada Petroleum Corp. et al., also on appeal from the same court.